Exhibit 10.1

 

EXECUTIVE SEVERANCE AGREEMENT

 

THIS EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”), dated as of November     ,
2011, is entered into by and between ENERGYSOLUTIONS, Inc., a Delaware
corporation (the “Company”), and                            (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and its subsidiaries are engaged in a variety of activities
in connection with the treatment, storage, disposal and transportation of
low-level radioactive waste and low-level mixed waste and related field
services, as permitted by certain licenses granted to the Company by certain
federal and state regulatory authorities;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
Executive will play a critical role in the management of the Company;

 

WHEREAS, Executive has rendered outstanding service to the Company and
Executive’s experience and knowledge of the affairs of the Company and
Executive’s reputation are extremely valuable to the Company; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued employment and dedication of the
Executive.

 

AGREEMENT:

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement in the event the Executive’s
employment with the Company is terminated under the circumstances as follows.

 

1.               DEFINITIONS.  For the purposes of this Agreement, the following
terms shall have the meanings indicated:

 

a.               Accrued Obligations -  shall mean (1) all Base Salary earned or
accrued, and not yet paid, through the date the Executive’s employment is
terminated, (2) reimbursement for any and all monies advanced in connection with
the Executive’s employment for reasonable and necessary expenses incurred by the
Executive through the date the Executive’s employment is terminated, and (3) all
other payments and benefits to which the Executive may be entitled under the
terms of any applicable compensation arrangement or benefit plan or program of
the Company, except that Accrued Obligations shall not include (A) any
entitlement to any severance under any Company severance policy generally
applicable to the Company’s salaried employees or (B) any entitlement to all or
any portion of the Target Bonus for the year in which the termination occurs.

 

b.              Base Salary - shall mean the Executive’s salary that is paid in
such installments and at such times as the Company pays its regularly salaried
executives and is subject to all necessary withholding taxes, FICA contributions
and similar deductions, as well as set-off against any amounts Executive owes
the Company or its affiliates.

 

--------------------------------------------------------------------------------


 

c.               Change in Control - shall mean an event or occurrence set forth
in any one or more of subsections i through iv below:

 

i               The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (1) the then outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (A) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan(s) (or related
trust(s)) sponsored or maintained by the Company or any corporation controlled
by the Company, (D) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, immediately following such
reorganization, merger or consolidation, the conditions described in clauses
(1), (2) and (3) of subparagraph (iii) of this definition are satisfied, or
(E) any such acquisition if the Board determines in good faith that a Person
which has acquired more than a 25% interest in the Outstanding Company Common
Stock or the Outstanding Company Voting Securities has done so inadvertently
(including, without limitation, because such person was unaware that it
beneficially owned a 25% interest) and without any intention of changing or
influencing control of the Company, and such Person, as promptly as practicable
(but no longer than ninety days) after being advised of such determination
divested or divests himself or itself of beneficial ownership of a sufficient
amount such that such Person no longer has beneficial ownership of 25% or more
of either the Outstanding Company Common Stock or the Outstanding Company Voting
Securities; or

 

ii            Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board;  provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either (1) an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act), or an
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Company’s Board or (2) a plan or agreement to replace a
majority of the members of the Board then comprising the Incumbent Board; or

 

iii         Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case unless, immediately following such
reorganization, merger or consolidation, (1) more than 60% of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation (including, without limitation, a
corporation which as a result of such

 

2

--------------------------------------------------------------------------------


 

transaction owns the Company through one or more subsidiaries) and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation in substantially the same
proportions as their ownership, immediately prior to such reorganization, merger
or consolidation, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding the
Company, any employee benefit plan(s) (or related trust(s)) of the Company
and/or its subsidiaries or any Person beneficially owning, immediately prior to
such reorganization, merger or consolidation, directly or indirectly, 25% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities, as the case may be) beneficially owns, directly or indirectly 25% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of the corporation
resulting from such reorganization, merger or consolidation were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such reorganization, merger or consolidation; or

 

iv        Approval by the stockholders of the Company of (1) a complete
liquidation or dissolution of the Company or (2) the sale or other disposition
of all or substantially all of the assets of the Company.

 

d.              Cause — shall mean (1) a material breach by Executive of the
duties and responsibilities of Executive or any material written policies or
directives of the Company (other than as a result of incapacity due to physical
or mental illness) which is (A) willful, reckless or intentional, and (B) not
remedied within fifteen (15) days after receipt of written notice from the
Company which specifically identifies the manner in which such breach has
occurred; (2) Executive commits any felony or any misdemeanor involving willful
misconduct (other than minor violations such as traffic violations) that causes
material damage to the property, business or reputation of the Company, as
determined in good faith by the Board; (3) Executive engages in a fraudulent or
dishonest act that causes material damage to the property, business or
reputation of the Company, as determined in good faith by the Board;
(4) Executive engages in habitual insobriety or the use of illegal drugs or
substances; or (5) Executive commits a material breach of his fiduciary duties
to the Company, as determined in good faith by the Board. The Company must
notify Executive of any event constituting Cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute Cause under this Agreement.

 

e.               Date of Termination — shall mean (1) if on or after a Change in
Control, the date on which a notice of termination is given, provided, however,
in the event of any dispute or controversy concerning Executive’s entitlement to
payment under this Agreement concerning the timing of the payment of amounts
under this Agreement, the “Date of Termination” shall mean the date of final
resolution of such dispute or controversy; (2) with respect to a termination of

 

3

--------------------------------------------------------------------------------


 

employment prior to a Change in Control, the date of such termination; (3) with
respect to a termination for Cause, the date of such termination; (4) with
respect to a termination of employment for Permanent Disability, the date of
such termination; and (5) with respect to a termination of employment for death,
the date of the Executive’s death.

 

f.                 Good Reason — shall mean (1) the material diminution of any
of the Executive’s duties, responsibilities or authority without the Executive’s
prior written consent; (2) the assignment to Executive of duties materially
inconsistent with his position without the Executive’s prior written consent;
(3) any reduction in Executive’s Base Salary without the Executive’s prior
written consent unless all other executives who are parties to agreements
similar to this one also agree to a comparable reduction in their base salaries;
or (4) unless agreed to in writing by Executive, a relocation of Executive’s
principal place of business to a Company facility more than 50 miles away from
Executive’s current location.  Executive must notify Company of any event that
constitutes Good Reason within ninety (90) days following the Executive’s
knowledge of its existence or such event shall not constitute Good Reason under
this Agreement.

 

g.              Permanent Disability — shall mean the Executive’s inability to
perform his normal duties and responsibilities for a period of more than six
(6) months due to any physical or mental disability, illness, accident or
condition.

 

h.              Pro Rata Bonus - as to any fiscal year of the Company in which
the Executive’s employment with the Company is terminated, shall mean an amount
equal to the product of (1) the number of days which the Executive was employed
by the Company during such fiscal year, divided by 365, multiplied by
(2) (A) the Target Bonus for the year in which the termination occurs if the
termination follows a Change in Control, or (B) the Executive’s actual bonus, as
provided in the Company’s Annual Incentive Plan or comparable arrangement for
the year in which the termination occurs, determined as if the Executive had
been employed for the entire year in which the termination occurs, if the
termination does not follow a Change in Control.  Notwithstanding the foregoing,
to the extent any actual bonus payable to the Executive pursuant to the
foregoing clause (2)(B) is awarded based on financial information that is later
discovered to be erroneous in connection with a required restatement of the
Company’s financial statements, such actual bonus (or any applicable portion
thereof) shall be subject to recovery by the Company pursuant to any clawback or
other applicable policy, contract or arrangement adopted by the Company under
the Dodd-Frank Act or applicable New York Stock Exchange rule.

 

i.                  Protected Period - shall mean the period of time beginning
with the Change in Control and ending on the second anniversary of such Change
in Control.

 

j.                  Target Bonus - shall mean the Executive’s annual target
bonus, as defined in the Company’s Annual Incentive Plan or comparable
arrangement.

 

k.               Welfare Benefit Continuation - shall mean the provision of
welfare benefits such that the Executive shall continue to be covered by the
same or equivalent medical, dental, disability and life insurance coverages as
in effect for the Executive immediately prior to the termination of his
employment, provided Executive elects such coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act (COBRA), until the earlier of (1) the

 

4

--------------------------------------------------------------------------------


 

expiration of the period for which he receives severance pay pursuant this
Agreement or (2) the date the Executive has commenced new employment and has
thereby become eligible for comparable benefits or (3) in the case of a
Permanent Disability, eighteen (18) [CEO: twenty-four (24)] months.

 

2.               NOT AN EMPLOYMENT CONTRACT.  The Executive acknowledges that
this Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Executive as an employee and that this
Agreement does not prevent the Executive from terminating his employment. 
Executive understands and acknowledges that, unless covered by a separate
employment agreement identified on Attachment A hereto, he is an employee at
will and that either he or the Company may terminate the employment relationship
between them at any time and for any reason, with or without prior notice. 
Executive further understands and acknowledges that the provisions of Section 4
of this Agreement regarding benefits and payments to Executive under certain
circumstances supersedes any and all comparable provisions in Executive’s
employment agreement set forth in Attachment A.

 

3.               TERM.  This Agreement shall commence on the date hereof and
shall continue until December 31, 2014; provided, however, that commencing on
January 1, 2015 and on each January 1st thereafter, the term of this Agreement
shall automatically be extended for one additional year unless at least one year
prior to such January 1st the Company shall have given written notice to
Executive that the term of this Agreement shall cease to be so extended,
provided further, however, that this Agreement shall automatically terminate,
except as may be necessary to give effect to its terms, in all events upon the
termination of the Executive’s employment for any reason prior to the
commencement of the Protected Period.  Notwithstanding anything in this
Agreement to the contrary, this Agreement may not be terminated and shall remain
in full force and effect for at least two (2) years following a Change in
Control and such additional time as may be necessary to give effect to its terms
in all other cases.

 

4.               COMPENSATION UPON TERMINATION.

 

a.               Termination following a Change in Control.  If (1) a Change in
Control occurs while Executive is employed by the Company and this Agreement is
in effect, and (2) during the Protected Period, Executive’s employment is
terminated without Cause by the Company or for Good Reason by Executive, the
Executive shall be entitled to receive, as his exclusive right and remedy in
respect of such termination: (A) the payment of (i) all Accrued Obligations,
(ii) the Pro Rata Bonus, and (iii) severance pay equal to Executive’s then
current monthly Base Salary plus the then current Target Bonus (divided into
equal monthly portions), payable in accordance with the Company’s regular pay
schedule, for eighteen (18) [CEO: twenty-four (24)] months from the Date of
Termination; (B) the provision of the Welfare Benefit Continuation; and (C) the
provision of professional outplacement services for up to one (1) year following
the Date of Termination.  No benefits hereunder are payable prior to the date on
which a Change in Control occurs unless otherwise approved by the Board.

 

b.              Termination by the Company without Cause or Termination by the
Executive for Good Reason.  If the Company shall terminate the Executive’s
employment without Cause or if the Executive shall terminate employment for Good
Reason, the Executive shall be entitled to receive, as his exclusive right and
remedy in respect of such termination: (A)

 

5

--------------------------------------------------------------------------------


 

the payment of (i) all Accrued Obligations, (ii) the Pro Rata Bonus, and
(iii) severance pay equal to Executive’s then current monthly Base Salary plus
the then current Target Bonus (divided into equal monthly portions), payable in
accordance with the Company’s regular pay schedule, for eighteen (18) [CEO:
twenty-four (24)] months from the Date of Termination; (B) the provision of the
Welfare Benefit Continuation; and (C) the provision of professional outplacement
services for up to one (1) year following the Date of Termination.

 

c.               Termination by the Company for Cause.  If the Executive’s
employment is terminated by the Company for Cause, this Agreement shall
terminate without further obligations to the Executive other than for payment of
all Accrued Obligations.

 

d.              Termination by the Executive.  If the Executive voluntarily
terminates employment, this Agreement shall terminate without further
obligations to the Executive other than for payment of all Accrued Obligations.

 

e.               Termination by Permanent Disability.  If the Executive’s
employment is terminated by reason of the Executive’s Permanent Disability, the
Executive shall be entitled to receive, as his exclusive right and remedy in
respect of such termination: (A) the payment of (i) all Accrued Obligations, and
(ii) the Pro Rata Bonus; and (B) the provision of the Welfare Benefit
Continuation.

 

f.                 Termination by Death.  If the Executive’s employment is
terminated by reason of the Executive’s death, the Executive’s heirs, executors,
administrators or other legal representatives shall be entitled to receive, as
their exclusive right and remedy in respect of such termination: the payment of
(A) all Accrued Obligations, and (B) the Pro Rata Bonus.

 

5.               PRO RATA BONUS AND SEVERANCE PAYMENTS.  Notwithstanding
anything herein to the contrary, but subject to the provisions of Section 6
below, (a) all Pro Rata Bonus payments to which the Executive (or his estate or
beneficiary) is entitled involving a termination that follows a Change in
Control shall be payable in a lump sum on the 60th day following the Executive’s
termination of employment; and (b) all Pro Rata Bonus payments to which the
Executive (or his estate or beneficiary) is entitled involving a termination
that does not follow a Change in Control shall be payable within 30 days after a
determination of the actual bonus is made by the Compensation Committee of the
Board or other appropriate body, as provided in the Company’s Annual Incentive
Plan or comparable arrangement for the year in which the termination occurs.  To
the extent any severance payments are scheduled to be paid in accordance with
the Company’s regular pay schedule, any such installments will be suspended and
paid in arrears on the 60th day following the Executive’s termination of
employment.

 

6.               DELAY OF PAYMENT TO SPECIFIED EMPLOYEE.  If the Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), the Pro Rata Bonus and severance payments
pursuant to Section 4(a), (b) and (e) above that would otherwise be payable
before the date that is six months after the date of the Executive’s separation
from service (the “Six Month Deferral Date”) shall be deferred and suspended
until the Six Month Deferral Date (or, if earlier, the date of the Executive’s
death).

 

6

--------------------------------------------------------------------------------


 

[6A. For Mark Morant Only. RELOCATION PAYMENT.  Notwithstanding anything to the
contrary in this Agreement, if the Executive’s employment is terminated pursuant
to Section 4(a), (b), (e) or (f) above, the Executive (or his estate or
beneficiary) shall be entitled to receive, in addition to the severance benefits
set forth therein, reimbursement for the cost of relocating Executive and his
immediate family members back to the United Kingdom pursuant to the Company’s
relocation program, should the Executive and/or his family relocate within two
(2) years following termination of employment.]

 

7.               COMPLETE PAYMENT.  The payments and other benefits to be made
or to be extended to the Executive under the provisions of Section 4 upon
termination of the Executive’s employment shall be in complete satisfaction of
any and all compensation, severance or other benefits that would otherwise be
due the Executive upon such termination.

 

8.               SURVIVAL OF CERTAIN PROVISIONS.  Provisions of this Agreement
shall survive any termination of employment if so provided herein or if
necessary or desirable to accomplish fully the purposes of such provision.

 

9.               MANDATORY RELEASE.  As a condition to the receipt of any
benefit under Section 4 of this Agreement, Executive (or, in the case of
Executive’s death, Executive’s heirs, executors, administrators or other legal
representatives) must first execute and deliver to the Company a release,
substantially in the form attached hereto as Attachment B, releasing the
Company, its officers, directors, employees and agents from any and all claims
and from any and all causes of action of any kind or character that Executive
may have arising out of Executive’s employment with the Company or the
termination of such employment.

 

10.         SUCCESSORS; BINDING AGREEMENT.

 

a.               The Company will require any successor, whether direct or
indirect, by purchase, merger, consolidation or otherwise, of all or
substantially all of the business and/or assets of the Company, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent as the Company would have been required if no such succession had taken
place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle Executive to compensation from the Company in the same amount and
on the same terms as Executive would be entitled hereunder if Executive
terminated Executive’s employment for Good Reason following a Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that executes and
delivers the agreement provided for in this Section 9 or which otherwise becomes
bound by all the terms and provisions of this Agreement by operation of law.

 

b.              This Agreement shall inure to the benefit of and be enforceable
by Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable or benefits provided to Executive
hereunder if Executive had continued to live, all such amounts and benefits,
other than professional outplacement services, unless otherwise

 

7

--------------------------------------------------------------------------------


 

provided herein, shall be paid and continue to be provided in accordance with
the terms of this Agreement to Executive’s beneficiary.

 

11.         NOTICE.  For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when delivered or five days after deposit in the United
States mail, registered and return receipt requested, postage prepaid, addressed
to the respective addresses set forth on the last page of this Agreement,
provided that all notices to the Company shall be directed to the office of
Corporate Secretary of the Company, with a copy to the President of the Company,
or to such other address as either party shall have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

12.         EMPLOYMENT WITH AFFILIATES.  Employment with the Company for
purposes of this Agreement includes employment with any entity in which the
Company has a direct or indirect ownership interest of 50% or more of the total
combined voting power of all outstanding equity interests, and employment with
any entity which has a direct or indirect interest of 50% or more of the total
combined voting power of all outstanding equity interests of the Company, it
being understood that for purposes of Section 4 hereof, “Good Reason” shall be
construed to refer to the Executive’s positions,  duties, responsibilities
(reporting and other), status, title, and office in the position or positions in
which the Executive serves immediately before the Change of Control, but shall
not include titles or positions with subsidiaries and affiliates of the Company
that are held primarily for administrative convenience.

 

13.         MISCELLANEOUS.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by Executive and by the President or other authorized officer
of the Company. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provisions of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

14.         VALIDITY.  The interpretation, construction and performance of this
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Utah without regard to the principle of conflicts of laws.
The invalidity or unenforceability of any provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
each of which shall remain in full force and effect.

 

15.         DESCRIPTIVE HEADINGS.  Descriptive headings are for convenience only
and shall not control or affect the meaning or construction of any provision of
this Agreement.

 

16.         CORPORATE APPROVAL.  This Agreement has been approved by the Board,
and has been duly executed and delivered by Executive and on behalf of the
Company by its duly authorized representative.

 

17.         ARBITRATION OF DISPUTES.   Any dispute, controversy, or claim
(collectively, any “Dispute”) arising between the Company and the Executive
relating to or arising from this Agreement shall be submitted to and settled by
binding arbitration in the Salt Lake City, Utah office of the American
Arbitration Association (“AAA”) conducted pursuant to the rules then in effect
of the AAA governing employment disputes, before three (3) neutral arbitrators
licensed to

 

8

--------------------------------------------------------------------------------


 

practice law for at least ten years and familiar with employment law disputes
(or at any other place or under any other form of arbitration mutually
acceptable to the parties so involved).  Any award rendered in any Dispute shall
be final and conclusive upon the parties to the arbitration, and the judgment
thereon may be entered in the highest court of the forum (state or federal)
having jurisdiction over the issues addressed in the arbitration.  The
administration fees and expenses of the arbitration shall be borne equally by
the parties to the arbitration, provided that each party shall pay for and bear
the cost of its/his own experts, evidence and attorney’s fees.  In the
discretion of the arbitrators, any award may include the cost of a party’s
counsel and/or its share of the expense of arbitration, if the arbitrators
expressly determine that an award of such costs is appropriate to the party
whose position prevails in such arbitration.  To submit a matter to arbitration,
the party seeking redress (“Claimant”) shall notify in writing the party against
whom such redress is sought (“Respondent”), describe the nature of such claim,
the provision of this Agreement that has been violated by the Respondent and the
material facts surrounding such claim.  At any arbitration hearing, each of the
parties shall have the right to make both written and oral presentations to the
arbitrators.  Within thirty (30) days of the conclusion of such arbitration
hearing, the arbitrators shall render a single written decision.  The decision
of the arbitrators shall be binding upon the Claimant and Respondent, and after
the completion of such arbitration, the Claimant and Respondent may only
institute litigation regarding the Dispute for the sole purpose of enforcing the
determination of the arbitration hearing.  By agreeing to arbitration under this
Section 17, the Company and the Executive understand that they are each waiving
any right to a trial by jury and each party makes that waiver knowingly and
voluntarily with full consideration of the ramifications of such waiver.

 

18.         WITHHOLDING AND EXCISE TAX.  The Company may, to the extent required
by law, withhold applicable federal, state and local income and other taxes from
any payments due to the Executive hereunder.  Notwithstanding anything to the
contrary in this Agreement, if the total severance benefit due to Executive on
account of a Change in Control (including the severance payments pursuant to
Section 4 hereof, any accelerated vesting of equity awards, and all other
payments under existing arrangements and agreements between the Company and
Executive) would be subject to an excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), then the severance payment to be paid to Executive
under this Agreement shall be either (1) or (2) below, based on which of the two
alternatives would result in the greater net after-tax benefit to the
Executive: (1) payment of the entire severance payment hereof; or (2) payment of
a portion of the severance payment hereof such that the total severance benefit
due to Executive is equal to 299% of the Executive’s “base amount” as defined in
Section 280G(b)(3) of the Code.  Any calculations regarding the applicability of
the Excise Tax to any payments under this Agreement shall be made in the
Company’s reasonable discretion.

 

19.         ENTIRE AGREEMENT.  This Agreement constitutes the entire agreement
between the parties and supersedes all other prior agreements concerning the
subject matter hereof.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have entered into this Agreement
as of the day and year first above written.

 

ENERGYSOLUTIONS, Inc.

 

 

 

 

 

By:

 

 

 

 

Name: Val John Christensen

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Executive Name:

 

 

 

Title:

 

 

 

Addresses:

 

 

 

If to the Company:

ENERGYSOLUTIONS, Inc.

 

423 West 300 South

 

Salt Lake City, Utah 84101

 

Attention: [General Counsel or CEO]

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

 

ATTACHMENT A

 

Separate Employment Agreement

 

(Indicate “NONE” if appropriate)

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

EnergySolutions General Release Agreement

 

EXECUTIVE NAME:

 

 

 

In consideration of the benefits and payments paid to Executive pursuant to the
Executive Severance Agreement between Executive and Company dated
                          , 20              , Executive hereby agrees as
follows:

 

OBLIGATIONS OWED TO COMPANY

 

All debts owed by you to Company shall be deducted from any amounts payable to
you hereunder.  Debts include, without limitation, personal expenses incurred by
you from Company calling cards, long distance charges, credit card charges, and
overpayments of any kind.

 

COMPANY PROPERTY

 

All Company property issued to you or in your possession must be returned to
Company on or before the Effective Date of Termination.  Company property
includes, but is not limited to, access cards, keys, computers, cellular phones,
databases, discs, client lists, books, credit cards, etc.

 

NON-COMPETE; NON-DISCLOSURE

 

During the course of your employment with Company, you have obtained information
or knowledge which is confidential or proprietary in nature relating to
Company’s business, operations, services, products or equipment.  You agree that
for a period of one (1) year, you will not disclose or assist others in using or
disclosing, any proprietary information or proprietary documents, including but
not limited to customer lists and vendor and supplier lists, to compete or to
assist others to compete, directly or indirectly, with the business of Company. 
You also agree that for a period of two (2) years, you will not solicit or
otherwise induce any employee of Company to terminate his/her employment with
Company or hire or solicit any independent contractor under contract with
Company or encourage such independent contractor to terminate such
relationship.  You further agree that you will not (i) in any communications
with the press or other media or any customer, client or supplier of Company, or
any of Company affiliates, criticize, ridicule or make any statement which
disparages or is derogatory of Company or its affiliates or any of their
respective directors or officers; or (ii) communicate to any third party any
confidential information (including, without limitation, trade secrets and other
proprietary information) received while employed by Company of Company, any
customer, client or supplier of Company or any of Company affiliates, except as
may reasonably be required pursuant to any legal or regulatory process.

 

GENERAL RELEASE

 

You, on your own behalf, and on behalf of your heirs and assigns, and all
persons claiming under you, hereby fully and forever unconditionally release and
discharge Company, all of its affiliated and related corporations, their
predecessors, successors and assigns, together with their divisions and
departments, and all past or present officers, directors, employees, insurers
and agents of any of them (hereinafter referred to collectively as “Releasees”),
of and from, and you covenant not to sue or assert against Releasees, for any
purpose, all claims, administrative complaints, demands, actions and causes of
action, of every kind and nature whatsoever, whether at law or in equity, and
both negligent and intentional, arising from or in any way related to your
employment by Company, based in whole or in part upon any

 

12

--------------------------------------------------------------------------------


 

act or omission occurring on or before the date of this general release, without
regard to your present actual knowledge of the act or omission, which you may
now have, or which you, or any person acting on your behalf may at any future
time have or claim to have, including specifically, but not by way of
limitation, matters which may arise at common law or under federal, state or
local laws, such as the Fair Labor Standards Act, the Employee Retirement Income
Security Act, the National Labor Relations Act, Title VII of the Civil Rights
Act of 1964, the Age Discrimination in Employment Act, the Older Workers
Protection Act, the Rehabilitation Act of 1973, the Americans With Disabilities
Act, and the Equal Pay Act.  You warrant that you have not assigned or
transferred any right or claim described in this general release.  You expressly
assume all risk that the facts and law concerning this general release may be
other than as presently known to you.  You acknowledge that, in signing this
general release, you are not relying on any information provided to you by
Releasees or upon Releasees to provide information not known to you.

 

THIS SECTION APPLIES ONLY TO EMPLOYEES 40 YEARS OF AGE AND OLDER

 

If you are 40 years of age or older, you have twenty-one (21) calendar days in
which to consider and review this General Release Agreement prior to signing
it.  If you desire to knowingly waive the twenty-one (21) calendar day review
period prior to your execution of this General Release Agreement, please
initial:                .

 

Further, for a period of seven (7) calendar days following your execution of
this General Release Agreement, you may revoke this General Release Agreement by
providing notice of such revocation to Company.  Any such notice shall be given
to EnergySolutions, Attn:                             , by any of the following
means:

 

By US Mail:

 

 

Via facsimile:

 

 

Via email:

 

 

Such notice, if given, must be actually received by              within seven
(7) calendar days following your execution of this General Release Agreement. 
You agree that if you exercise your revocation right, the respective rights and
obligations of the parties to this General Release Agreement and the Executive
Severance Agreement will be automatically void and you will immediately pay to
Company, upon demand, any and all payments made by Company to you hereunder.

 

ACKNOWLEDGMENT

 

You acknowledge that you have read this General Release Agreement, understand
its terms, and have had an opportunity to have answered to your satisfaction any
questions concerning the terms hereof.  You execute this General Release
Agreement voluntarily and of your own free will and choice, after having been
advised to seek your own legal counsel, without threat, coercion or duress,
intending to be legally bound.

 

13

--------------------------------------------------------------------------------


 

 

 

Date:

 

Signature

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

Address

 

WITNESS

 

14

--------------------------------------------------------------------------------